  AO 91 (Rev, 11/11) Criminal Complaint


                                      UNITED STATES DISTRICT COURT                                                  FILED
                                                                for the
                                                 Eastern District of North Carolina
                                                                                                                   AUG 2 9 2019
                                                                                                             r·~ fl;R A. ~ r µ,.., CLl!ffl<
                                                                                                              US:§fsCT CuuRT, EONC
                    United States of America                       )                                        ev """'l::C!H-" ' r - - - - OEPCU<
                               v.                                  )

                                                                  )
                                                                   )        CaseNo. 5°: , ~ .         MJ- iOSJ-1-~
                                                                  )
                     Darrius Franklin Autry                       )
                                                                  )
                            Defendant(s)


                                                 CRIMINAL COMPLAINT
           I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
  On or about the date(s) of                  May15th, 2019                in the county of              Johnston                 in the
         Eastern        District of      North Carolina , the defendant(s) violated:
                                      - --------
                   Code Section                                           Offense Description
     Title 18 U.S.C. § 922 (g)                                 Possession of a Fiream1 by a Felon




           This criminal complaint is based on these facts:
  See attached affidavit.




           ~ Continued on the attached sheet.




                                                                                         Justin M. Roberts ATF TFO
                                                                                               Printed name and title


Pursuant to Rule 4.1 of the Federal Rules of Criminal Procedure, the applicant appeared before me via
reliable electronic means and was placed under oath .
 Date:    8/29/2019 9:38 am
                                                                                              Judge's signature

 City and state: Raleigh, North Carolina                                  Robert T. Numbers 11,United States Magistrate Judge
                                                                                          Printed name and title




                   Case 5:19-mj-02054-RN Document 1 Filed 08/29/19 Page 1 of 6
                             AFFIDAVIT FOR CRIMINAL COMPLAINT

       I, Justin Roberts, hereinafter designated as affiant, having been duly sworn according to law,

     depose and state under oath as fo11ows:




                                               INTRODUCTION

       1. I am a TFO with the Bureau of Alcohol, Tobacco, Firearms, and Explosives ("ATF")

           since August of2018 and a sworn law enforcement officer since January of 2010. During

           Uris time I have received extensive training in narcotics and firearms investigation. I have

           participated in numerous firearm and narcotic investigations that have led to successful

           federal prosecutions.



       2. I have conducted and/or assisted in numerous drug and illegal firearm arrests on the

           federal level. I am experienced in investigating drug traffickers. I am familiar with the

           use of various forms of electronic surveillance as investigative tools. I have participated

           in investigations involving cocaine hydrochloride (HCL), cocaine base (crack), marijuana,

          metharnphetarnine, heroin, and various other controlled substances. As a TFO, I have

          participated in investigations involving, but not limited to, physical surveHlance,

          undercover transactions and the application and execution of federal search warrants. I

          have received extensive training, both fonnal and informal, in the investigation of drug

          trafficking and money laundering, including, but not limited to, training and courses in

          advanced drug investigations, street level drug enforcement, and narcotics interdiction. I

          have received specialized training in advanced search and seizure techniques and vehicle




Of
           Case 5:19-mj-02054-RN Document 1 Filed 08/29/19 Page 2 of 6
/



        interdiction techniques. Through my training, education and work experience, I have

       become familiar with the manner in which drug trafficking violations are committed.



    3. As a resuJt of my training and experience as an ATF TFO, I am familiar with federal criminal

       laws, and have participated in the investigation of criminal violations of federal law,

       including, but not limited to violations of control1ed substance and firearm laws as set out

       in Title 21 U.S.C. § 846, Title 21 U.S.C. § 841 and Title 18 U.S.C. § 922(g)(l).



    4. I make this affidavit in support of an application for the issuance of a criminal complaint

       against Darrius Franklin AUTRY for the following violation:


                       Title 18 U.S .C. § 922(g)(I) - possession of a firearm by a prohibited

                       person.


    5. This affidavit is based on personal knowledge I have gained from my participation in this

       investigation, observations of other law enforcement officers who participated in the

       investigation, interviews by either myself or other participating agents or officers during the

       investigation, and conclusions I have reached based on my training and experience in the

       investigation of narcotics violations. I am not including every fact of the investigation but

       only the necessary information needed to obtain probable cause that Darrius Franklin

       AUTRY violated Title 18 U.S.C. §922(g)(l ).




                                                  2




         Case 5:19-mj-02054-RN Document 1 Filed 08/29/19 Page 3 of 6
                                         PROBABLE CAUSE

      6. On May 15 th , 2019 Officer Carter with the Clayton police Dept. conducted a vehicle stop at

         the location of US Hwy 70 Wand East Main St in Clayton NC. Officer Carter stated that

         the stop was conducted due to the odor of marijuana emitting from the vehicle while driving

         down the road.



      7. Due to the smell of marijuana coming from the vehicle, Officer Carter initiated a traffic stop

         and approached the driver's window. Upon approaching the driver' s window, Officer

         Carter advised that the odor of marijuana was strong.



      8. While speaking to the driver, Elexis BULLOCK, Officer Carter was advised that the

         occupants of the vehicle had just smoked marijuana inside the vehicle. Officer Carter

         identified the front seat passenger as Omar VANN.


      9. Officer Carter then called for a backup unit to respond to the traffic stop. Lt. Lunger, also

         with the Clayton Police Dept., arrived to the traffic stop location. Officer Carter then

         instructed the driver to exit the vehicle. Officer Carter searched BULLOCK' s person for

         contraband with negative resu1ts. Officer Carter then instructed VANN to exit the vehicle.

         Officer Carter searched VANN's person for contraband with negative results.           Officer

         Carter then instructed both subjects to stand with Lt. Lunger while he searched the vehicle.


      10. When Officer Carter went back to search the vehicle he noticed that there was a rear

         passenger, identified as Darrius Franklin AUTRY . Officer Carter instructed AUTRY to exit



                                                    3




aJf        Case 5:19-mj-02054-RN Document 1 Filed 08/29/19 Page 4 of 6
   the vehic]e. Officer Carter than searched AUTRY's person for contraband with negative

   results. A ft.er being search, AUTRY, made a spontaneous utterance that he has a gun in his

   bag that was located in the back seat of the vehicle. AUTRY also stated that he found the

   gun in the woods while he was walking around.


11 . Officer Carter completed a search of the vehicle and located a SCCY CPX-2 9mm handgun

   in a bag located in the back seat. Officer Carter stated that the magazine was not in the gun

   at the time it was located but the magazine was inside the bag with the gun. Officer Carter

   stated the magazine was loaded with ten ( 10) 9mm rounds of ammunition.


12. After locating the gun, Officer Carter stated that he ran the serial number on the gun to

   determine if it was stolen. Officer Carter stated tha the gun was entered NCIC as stolen out

   of Durham NC. Officer Carter then placed AUTRY under arrest for possession of a firearm

   by a convicted felon, possession of a stolen firearm, and carrying a concealed weapon.



13. On August 20 th, 2019, Based upon the examination of the description provided by the

   affiant, ATF SA Johnson determined the firearm is a firearm as defined in Title 18, U.S.C. ,

   921(a)(3). SA Johnson determined the firearm was not manufactured in the State of North

   Carolina, therefore, if the firearm was received and/or possessed in the State of North

   Carolina, the firearm traveled in or affected interstate and/or foreign commerce as defined

   by Title 18, U.S .C. 921(a)(2).


14. On June 13 th, 2016, Darrius Franklin AUTRY was fowid guilty in New Hanover Superior

   court for sel1ing a schedule I controlled substance. This crime was punishable by a sentence

   of fourteen to twenty six (14-26) months' imprisonment.

                                            4




     Case 5:19-mj-02054-RN Document 1 Filed 08/29/19 Page 5 of 6
                                                   CONCLUSION



                Based on the forgoing investigation, I submit that there is probable cause to believe that on

            May 15 th , 2019, Darrius Franklin Autry, violated Title 18 U.S.C. § 922(g)(l), that is, that he

            knowingly and intentionally possessed a firearm by a prohibited person.

                 Therefore, I respectfully request the issuance of a criminal complaint and arrest of the

            aforementioned individual.




                                              Bureau of Alcohol, Tobacco, Firearms, and Explosives


      Pursuant to Rule 4.1 of the Federal Rules of Criminal Procedure, the affiant appeared before me via
      reliable electronic means, was placed under oath, and attested to the contents of this written affidavit.
      Dated : August 29, 2019



      Robert T. Numbers, II
      United States Magistrate Judge




                                                         5



{))             Case 5:19-mj-02054-RN Document 1 Filed 08/29/19 Page 6 of 6
